Citation Nr: 1700257	
Decision Date: 01/05/17    Archive Date: 01/13/17

DOCKET NO.  11-18 478A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) and manifestations of schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and N.B., Social Worker


ATTORNEY FOR THE BOARD

T.Y. Hawkins, Counsel

INTRODUCTION

The Veteran had honorable active duty service with the Army from January 1971 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

In January 2014, the Veteran testified before the undersigned Veterans Law Judge (VLJ) during a Board video conference hearing.  A transcript of the hearing has been associated with the claims file.  During the hearing, the record was held open for an additional 30 days to allow for the submission of additional evidence and the Veteran agreed to waive consideration of this evidence by the RO/Agency of Original Jurisdiction (AOJ).  However, no additional evidence was received from the Veteran or his representative.

In May 2014, the Board remanded the claim to the AOJ for additional evidentiary development.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDING OF FACT

The evidence is at least in equipoise as to whether the Veteran's acquired psychiatric disorder, diagnosed throughout the period on appeal as schizophrenia, was incurred during active duty service, or whether psychosis manifested to a compensable degree within one (1) year of service.


CONCLUSION OF LAW

Affording the Veteran the benefit of the doubt, the criteria for service connection 

for schizophrenia have been met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309(a) (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

Applicable laws and regulations

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

In order to establish a right to compensation for a present disability, a veteran must show:  "(1) the existence of a present disability; (2) the in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).    

Additionally, where a veteran served 90 days or more of active service, and certain chronic diseases, including psychoses, become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.  

According to 38 C.F.R. § 3.384, a "psychosis" includes the following specific disorders:  brief psychotic disorder, delusional disorder, psychotic disorder due to general medical condition, psychotic disorder not otherwise specified (NOS), schizoaffective disorder, schizophrenia, schizophreniform disorder, shared 
psychotic disorder and substance-induced psychotic disorder.

Service connection for PTSD specifically requires (1) medical evidence establishing a diagnosis of the disability, (2) credible supporting evidence that the claimed in-service stressor occurred, and (3) a link, established by medical evidence, between the current symptomatology and the claimed in-service stressor.  See 38 C.F.R. § 3.304(f) (2016). 

If the evidence establishes that the veteran engaged in combat with the enemy and the claimed stressor is related to that combat, in the absence of clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor.  See 38 C.F.R. § 3.304(f)(1); see also, 38 U.S.C.A. § 1154(b) (West 2014).  Otherwise, the law requires verification of a claimed stressor.  38 U.S.C.A. 
§ 1154(b); 38 C.F.R. § 3.304(d), (f); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  

The ordinary meaning of the phrase "engaged in combat with the enemy," as used in 38 U.S.C.A. § 1154(b), requires that a veteran have participated in events constituting an actual fight or encounter with a military foe, or hostile unit or instrumentality.  VAOPGCPREC 12-99.  Mere service in a combat zone does not establish that a veteran engaged in combat with the enemy. Id.  Service department evidence that a veteran engaged in combat or that a veteran was awarded the Purple Heart Medal, Combat Infantryman Badge, or similar combat citation will be accepted, in the absence of evidence to the contrary, as conclusive evidence of the claimed in-service stressor.  Id.

Moreover, a medical opinion diagnosing PTSD does not suffice to verify the occurrence of the claimed in-service stressor(s).  See Moreau v. Brown, 9 Vet. App. 389, 395-396 (1996).  Because the question of whether a veteran was exposed to a stressor in service is a factual one, VA adjudicators are not bound to accept uncorroborated accounts of stressors or medical opinions based upon such accounts.  Wood v. Derwinski, 1 Vet. App. 190, 192 (1991), aff'd on reconsideration, 1 Vet. App. 406 (1991).

The Veteran avers that he developed an acquired psychiatric disorder as a result of active duty service and was diagnosed with schizophrenia within one year of separation from service.  Although he initially claimed that he had PTSD as a result of service, he did not serve in combat, did not provide details of a claimed stressor and there is no evidence of record that he has a diagnosis of PTSD that conforms either to the American Psychiatric Association:  Diagnostic and Statistical Manual of Mental Disorders, (4th ed. 1994) (DSM-IV), or the new version of the DSM, the DSM-V.  Accordingly, this decision will focus only on his claim of entitlement to service connection for an acquired psychiatric disorder other than PTSD.

The Veteran's service treatment records are void of treatment for, or a diagnosis of an acquired psychiatric disorder.  Psychiatric findings were within normal limits during his May 1970 pre-induction examination.  His service personnel records, however, show that in October 1971, he was court-martialed and convicted of assault with a dangerous weapon (a knife); he was reduced to the grade of Private E2.  They further show that he was found to be AWOL on six separate occasions, beginning in June 1971.  During the last instance, in December 1972, he was absent for seven days.  The following month, he received an honorable discharge.  During his January 1973 separation examination, psychiatric findings were again found to be within normal limits.

The earliest treatment reports of record are dated March 1974, and show that the Veteran underwent a psychiatric evaluation at the Tufts-Delta Health Center in Mound Bayou, Mississippi.  He said he had been referred by a friend because he stated that he felt like killing some innocent person.  He said that he felt destructive at times and wanted to be placed "somewhere to get help."  The friend, who was present during the evaluation, said that the Veteran had already shot at someone and committed several other acts of violence.  The physician noted that he had already been prescribed Thorazine, an antipsychotic medication used to treat psychotic disorders, such as schizophrenia.  He referred the Veteran to the VA Medical Center (VAMC) in Memphis, Tennessee, with a working diagnosis of psychoneurosis, rule out schizophrenia, for psychiatric hospitalization.  

Unfortunately, although the Memphis VAMC treatment records for this period are not available, several subsequent treatment reports note that the Veteran was treated at that facility, including a July 1978 treatment record from the Delta Community Mental Health Services, where he was screened for a psychiatric admission.  It was noted that he was paranoid, agitated, had poor impulse control and endorsed auditory hallucinations.  His parents, who brought him to the clinic, agreed on the need to have him committed for inpatient treatment, adding that although he had done well during previous hospitalizations, he refused to take his medications after he was released.  He was diagnosed with schizophrenia, paranoid type, with a recommendation for involuntary commitment.

Treatment reports from Northwest Memorial Hospital, dated in March 1976, show that the Veteran was admitted for inpatient treatment for a diagnosis of chronic, undifferentiated schizophrenia and antisocial personality disorder.  He reported that, for the past three years since being discharged from the army, he had experienced several depressive episodes, lost several jobs, and wandered around the city living in various places, unable to form a steady working or living situation.

Subsequent treatment records, including both private and VA, show that the Veteran was repeatedly diagnosed with chronic and paranoid schizophrenia and was hospitalized for mental health and substance abuse treatment multiple times throughout the years leading up to, and including, the appeal period.  

During his January 2014 video conference hearing, the Veteran reported that he had been treated for schizophrenia at the Memphis VAMC about a year after he was released from service.  Although the Board remanded the claim to the AOJ in an effort to obtain such records, the AOJ reported that the records could not be found and any further search would be futile.

It is the responsibility of the Board to weigh the evidence of record, including the medical evidence, to determine where to give credit and where to withhold the same.  Evans v. West, 12 Vet. App. 22, 30 (1998), citing Owens v. Brown, 7 Vet. App. 429, 433 (1995).  The standard of proof to be applied in decisions on claims for veterans benefits is set forth in 38 U.S.C.A. § 5107 (West 2014).  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  38 C.F.R. § 3.102 (2016); see Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Based on a review of the complete evidence of record, the Board concludes that service connection for schizophrenia is warranted.  As discussed above, although there are no treatment reports showing that the Veteran had an acquired psychiatric disorder in service, if psychosis becomes manifest to a degree of 10 percent or more within one year after the date of separation from service, it shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  Here, the March 1974 Tufts-Delta Health Center treatment record shows that the Veteran was brought in by a friend for a psychiatric evaluation based on previous violent acts, including shooting at someone and a stated desire to kill an innocent person.  At that time, the clinician noted that the Veteran had been prescribed Thorazine, an antipsychotic drug.  In this respect, although the March 1974 mental health treatment took place just over 13 months after the Veteran's separation from service, the fact that he had been prescribed an antipsychotic medication prior to this incident strongly suggests that he had been diagnosed with a psychosis within one year of active duty service.  Subsequent treatment records show that he was repeatedly diagnosed with, and treated for schizophrenia, including VA treatment reports during the course of this appeal, which show a current diagnosis of paranoid schizophrenia.  Therefore, resolving reasonable doubt in favor of the Veteran, service connection for schizophrenia is warranted.  See 38 C.F.R. § 3.102.
  
The Board expresses no opinion regarding the severity of the disorder. The RO will assign an appropriate disability rating on receipt of this decision.  Ferenc v. Nicholson, 20 Vet. App. 58 (2006).



Veterans Claims Assistance Act of 2000 (VCAA)

VA's duty to notify was satisfied by a notice letter in August 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2016); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


ORDER

Service connection for schizophrenia is granted.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


